Citation Nr: 0202615	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  01-07 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lichen simplex chronicus.  

2.  Entitlement to an initial compensable rating for a left 
hand scar.  

(The issues of entitlement to service connection for 
headaches, bilateral hearing loss, and upper back injury will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1988 to 
May 2000.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 2000 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and an initial 10 percent rating 
for lichen simplex chronicus and a 0 percent rating for left 
hand scar.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for headaches, bilateral 
hearing loss, and upper back injury, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3.104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When the additional 
development is completed, the Board will provide notice as 
required by Rule of Practice 903.  See 67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the required notice and reviewing the veteran's 
response, the Board will prepare a separate decision 
addressing these three issues.  


FINDINGS OF FACT

1.  The veteran works regularly as a prison guard, and he 
misses little work.  

2.  Lichen simplex chronicus exists only on the veteran's 
lower neck and upper back and shoulders; crusting on the 
veteran's feet has been attributed by a private examiner to a 
nonservice-connected skin disability.  

3.  The objective medical evidence shows no lesions, 
ulceration, extensive exfoliation, systemic or nervous 
manifestations, exudation, marked disfigurement, or 
exceptionally repugnant manifestations of lichen simplex 
chronicus.  

4.  The veteran's left hand is his minor hand.  

5.  The left hand scar is well-healed with no evidence of 
ulceration or poor nourishment.  

6.  Objective testing shows good motion and strength in the 
left hand with no evidence of crepitation, less or more 
movement than normal, excess fatigability, incoordination, 
swelling, deformity, atrophy, instability of station, 
disturbance of locomotion, or interference with sitting, 
standing, and weight-bearing due to the left hand scar.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for lichen simplex chronicus are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159, 3.326(a)); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.118, Diagnostic Codes 7803-
7806, 7813, 7819 (2001).  

2.  The criteria for an initial compensable rating for a left 
hand scar are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003 and 5010, 5024, 
4.118, Diagnostic Codes 7803-7805 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims for increased ratings may be decided on the merits 
because the VA fulfilled its duty to assist and inform the 
veteran in the development of the claims.  The Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary.  38 U.S.C.A. § 5103A (West 1991 & Supp. 2001).  In 
this case, the RO obtained the available service medical 
records and medical records from the identified health care 
providers.  The veteran received VA examinations, filed lay 
statements with the RO, and provided sworn testimony at a 
travel board hearing.  The RO's September 2000 and February 
2001 letters to the veteran, the November 2000 rating 
decision, and the April 2001 statement of the case informed 
the veteran of the evidence needed to substantiate his 
claims.  At the December 2001 hearing, the veteran was 
informed that the record would remain open an additional 30 
days so that he could submit private medical records.  
Additionally submitted evidence with a signed waiver was 
received in December 2001.  The veteran did not submit any 
further private medical records, and the claims folder was 
forwarded to the Board in March 2002.  Since the veteran was 
informed of the evidence needed to substantiate his claims 
and provided ample opportunity to submit such evidence, and 
the VA has also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist the veteran.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2001).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  


Entitlement to an initial rating in excess of 10 percent for 
lichen simplex chronicus

The November 2000 rating decision granted service connection 
and an initial 10 percent rating for lichen simplex 
chronicus, which has always been evaluated under the 
analogous criteria for dermatophytosis.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7813.  When a disability not 
specifically provided for in the rating schedule is 
encountered, such as lichen simplex chronicus, it will be 
rated under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  See 38 C.F.R. § 
4.20.  

Although the veteran believes that lichen simplex chronicus 
has spread all over his body, the October 2000 VA examiner 
and six color photos indicate that lichen simplex chronicus 
exists only on the veteran's lower neck and upper back and 
shoulders.  The veteran confirmed at the December 2001 
hearing that it was primarily his back that burned and 
discolored through three layers of shirts whenever his job as 
a prison guard required him to work out in the sun.  The 
crusting on the veteran's feet in July 2001 was attributed by 
a private examiner to a separate nonservice-connected skin 
disability, onychomycosis.  Because the veteran is a lay 
person, he is not competent to render a medical opinion that 
relates a skin disorder on the feet to lichen simplex 
chronicus on the back.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Additionally, under 38 C.F.R. 
§ 4.14 (2001), the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation...is to be avoided.  

Given the diagnoses and findings of record pertinent to the 
service-connected skin disorder, the Board will consider 
whether an increased rating is warranted under the criteria 
for dermatophytosis (Diagnostic Code 7813), benign new 
growths of skin (Diagnostic Code 7819), eczema (Diagnostic 
Code 7806), and scars (Diagnostic Codes 7803, 7804, and 7805) 
since May 2000, when the veteran separated from service.  

The evidence does not support an increased rating under the 
analogous criteria for dermatophytosis, benign new growths of 
skin, eczema, or scars.  The regulatory criteria are as 
follows:  Dermatophytosis and benign new growths of skin are 
to be rated as scars, disfigurement, etc, and unless 
otherwise provided, are rated as for eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  Note: The most repugnant 
conditions may be submitted for Central Office rating with 
several unretouched photographs.  Total disability ratings 
may be assigned without reference to Central Office in the 
most severe cases of pemphigus and dermatitis exfoliative 
with constitutional symptoms.  38 C.F.R. § 4.118, Diagnostic 
Codes 7813 and 7819.  

Initially, a higher rating is not justified for eczema, which 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant is assigned a 50 percent evaluation.  Eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement is assigned a 30 percent evaluation, and eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area is assigned a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806.  The 
July 2001 private examiner noted papules along the collarline 
but there were no lesions, and none of the VA or private 
examiners since service noted any ulceration, extensive 
exfoliation, systemic or nervous manifestations, exudation, 
marked disfigurement, or exceptionally repugnant 
manifestations.  Although the Board notes the veteran's 
sincere testimony regarding the degree of severity of his 
skin disability, the Board also finds that the medical 
reports are of higher probative value.  That is, the medical 
reports contain the findings relevant to the service-
connected disability and the extent of the service-related 
disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, based on the competent medical evidence, a 
higher evaluation is not in order.   

Nor can the rating criteria for scarring establish a higher 
rating.  A rating higher than 10 percent is not available 
under the criteria for superficial scars, but other scars are 
rated on limitation of function of the parts affected, which 
in this case includes the lower neck and upper back and 
shoulders.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805.  In December 2001, the veteran testified that 
using prescription Cortisone cream did not stop the burning 
sensation on his back whenever he had to work in the sun.  As 
a result, he trades schedules with other prison guards or 
takes sick leave in order to avoid working out in the sun.  
Even so, the evidence does not show limitation of function of 
the veteran's lower neck and upper back and shoulders due to 
lichen simplex chronicus.  The veteran has continued to work 
regularly as a prison guard, and he testified in December 
2001 that he misses little work.  The few times he has missed 
work, he called in sick because he needed time to recover 
from intermittent pain from a musculoskeletal injury to his 
upper back.  There is no record of missing work because of 
burning or discoloration of his lower neck or upper back and 
shoulders.  Limitation of function of the affected body parts 
has not been shown by probative evidence, and thus a higher 
rating on this basis is not warranted.  Id.  

The record reflects that a 10 percent rating should continue.  
When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The symptomatology associated 
with lichen simplex chronicus does not more nearly 
approximate the criteria for higher evaluation, and the 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2001).  

Referral for consideration of an extraschedular rating for 
lichen simplex chronicus is not warranted because exceptional 
circumstances have not been claimed or demonstrated.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b)(2001).  The veteran has continued to work as a 
prison guard, and he testified in December 2001 that he has 
missed little work.  Submission for a Central Office rating 
is also not warranted because October 2000 color photos of 
the skin on the veteran's lower neck and upper back and 
shoulders are not repugnant.  38 C.F.R. § 4.118. 


Entitlement to an initial compensable rating for a left hand 
scar

The November 2000 rating decision granted service connection 
and an initial noncompensable rating for a left hand scar, 
which has always been evaluated under the criteria for others 
scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  In 
spite of conflicting statements, the veteran has also 
identified his left hand as his minor hand.  Handedness for 
the purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination. Only one 
hand shall be considered dominant.  38 C.F.R. § 4.69 (2001). 
He testified in December 2001 that he uses his right hand 
more than his left hand, such as for writing and playing 
basketball.  He uses his left hand for lifting and carrying 
sets of keys at his job as a prison guard, and he throws a 
football with his left hand.  He also identified himself as 
right-handed at in-service examinations in May 1987, October 
1991, March 1997, and December 1999.  Given the medical 
reports that identify the right hand as major, the Board 
finds that the veteran's left hand is the minor hand.  Id.  

With respect to the diagnoses and findings of record, the 
Board will consider whether a compensable rating is warranted 
under the criteria for superficial scars (Diagnostic Codes 
7803 and 7804), other scars (Diagnostic Code 7805), arthritis 
(Diagnostic Codes 5003 and 5010), and tenosynovitis 
(Diagnostic Code 5024) since May 2000, when the veteran 
separated from service.  

The evidence does not support a higher rating under the 
criteria for superficial scars.  Superficial, poorly 
nourished scars with repeated ulceration are assigned a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  Superficial scars, tender and painful on objective 
demonstration, are assigned a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  At the October 2000 
VA examination, the 1-1/2 inch scar on the dorsum of the 
veteran's left hand proximal to the thumb was well-healed 
with no evidence of ulceration or poor nourishment.  
Objective testing in October 2000 revealed good motion and 
strength in the left hand.  The veteran testified that the 
area of the scar is tender to touch.  Hearing transcript, 
(T.) page 18.  He explained that the tenderness was not the 
scar itself.  T. 18.  This is consistent with the medical 
evidence.  Thus, in the absence of probative evidence, a 10 
percent rating is not warranted under Diagnostic Codes 7803 
and 7804.     

Nor does the medical evidence support a higher rating under 
the criteria for other scars, arthritis, or tenosynovitis.  
Other scars are rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  
Tenosynovitis is rated on limitation of motion of affected 
parts as degenerative arthritis, and arthritis due to trauma 
and substantiated by x-ray findings is also rated as 
degenerative arthritis.  In turn, degenerative arthritis 
(hypertrophic or osteoarthritis), established by x-ray 
findings will be rated on the basis of limitation of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, and 5024.  

There is no evidence that there is functional loss due to 
pain from the healed left-hand scar that has impaired the 
veteran's ability to continue working as a prison guard.  The 
November 2001 private examiner opined that left wrist pain 
was due to likely degenerative arthritic changes in the left 
wrist resulting from the left hand scar - significantly, the 
November 2001 x-ray was negative and did not support a 
diagnosis of arthritis.  Further, the veteran had good 
strength and motion in his left hand at the October 2000 VA 
examination.  The February 2001 private examiner instructed 
the veteran to wear a brace, which the veteran testified that 
he wears only at night and not at work.  However, the 
evidence shows no crepitation, less or more movement than 
normal, excess fatigability, incoordination, swelling, 
deformity, atrophy, instability of station, disturbance of 
locomotion, or interference with sitting, standing, and 
weight-bearing.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In the absence of supporting 
objective pathology, a higher rating based on pain is not in 
order.  

In summary, the record reflects that a noncompensable rating 
should continue.  38 C.F.R. §§ 4.7, 4.31.  The symptomatology 
associated with the veteran's left hand scar does not more 
nearly approximate the criteria for higher evaluation, and 
the evidence is not so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  

As discussed previously, referral for consideration of an 
extraschedular rating is not warranted because exceptional 
circumstances have not been claimed or demonstrated.  See 
Smallwood at 97-98; 38 C.F.R. § 3.321(b).  The Board further 
notes that this appeal for a higher rating stemmed from an 
initial rating determination that had granted service 
connection.  In such situations, the concept of "staged 
ratings" may be applicable.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the RO did not specifically 
discuss staged ratings.  However, the Board finds that 
resolution of this appeal does not harm the veteran or his 
due process rights.  Initially, the RO did set forth what 
criteria were necessary for a higher rating, and the veteran 
had the opportunity to present evidence as well as testimony 
at a hearing with regard to the pertinent criteria.  
Additionally, for the reasons discussed below, a rating 
higher than those assigned is not warranted at any time after 
service separation.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
lichen simplex chronicus is denied.  

Entitlement to an initial compensable rating for a left hand 
scar is denied.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

